


Exhibit 10.1

 

PONIARD PHARMACEUTICALS, INC.
AMENDED AND RESTATED 2004 INCENTIVE COMPENSATION PLAN

 

RESTRICTED STOCK UNIT AWARD NOTICE

 

Poniard Pharmaceuticals, Inc. (the “Company”) hereby grants to you
(“Participant”) a Restricted Stock Unit Award (the “Award”).  The Award is
subject to all the terms and conditions set forth in this Restricted Stock Unit
Award Notice (the “Award Notice”) and the Restricted Stock Unit Award Agreement
(the “Award Agreement”) and the Poniard Pharmaceuticals, Inc. Amended and
Restated 2004 Incentive Compensation Plan (the “Plan”), which are incorporated
into the Award Notice in their entirety.

 

Participant:

 

 

 

 

 

Grant Date:

 

 

 

 

 

Number of Restricted Stock Units Subject to Award (the “Units”):

 

Vesting Schedule:

 

 

 

Additional Terms/Acknowledgement:  You acknowledge receipt of, and understand
and agree to, the Award Notice, the Award Agreement and the Plan.  You further
acknowledge that as of the Grant Date, the Award Notice, the Award Agreement and
the Plan set forth the entire understanding between you and the Company
regarding the Award and supersede all prior oral and written agreements on the
subject.

 

Withholding Taxes:  Please indicate below the method of tax withholding desired
for the Units.  This selection is subject to the terms of the Award Agreement:

 

Withholding pursuant to Section 9.2 of the Award Agreement (sale of shares)

 

Withholding pursuant to Section 9.3 of the Award Agreement (delivery of cash)

 

PONIARD PHARMACEUTICALS, INC.

 

PARTICIPANT

 

 

 

By:

 

 

 

 

 

 

[Name]

Its:

 

 

 

 

 

 

Address:

 

 

 

 

 

Attachments:

1. Restricted Stock Unit Award Agreement

2. Plan Summary for the Plan

 

--------------------------------------------------------------------------------


 

PONIARD PHARMACEUTICALS, INC.

AMENDED AND RESTATED 2004 INCENTIVE COMPENSATION PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Pursuant to your Restricted Stock Unit Award Notice (the “Award Notice”) and
this Restricted Stock Unit Award Agreement (this “Award Agreement”), Poniard
Pharmaceuticals, Inc. (the “Company”) has granted to you a Restricted Stock Unit
Award (the “Award”) under its Amended and Restated 2004 Incentive Compensation
Plan (the “Plan”) for the number of Restricted Stock Units indicated in your
Award Notice.  Capitalized terms not explicitly defined in this Award Agreement
but defined in the Plan have the same definitions as in the Plan.

 

The details of the Award are as follows:

 

1.             Vesting

 

Subject to the terms of this Award Agreement, the Award will vest as set forth
in the Award Notice (the “Vesting Schedule”).  One share of the Company’s Common
Stock will be issuable for each Restricted Stock Unit that vests.  Restricted
Stock Units that have vested and are no longer subject to forfeiture according
to the Vesting Schedule are referred to herein as “Vested Units.”  Restricted
Stock Units that have not vested and remain subject to forfeiture under the
Vesting Schedule are referred to herein as “Unvested Units.”  The Unvested Units
will vest (and to the extent so vested cease to be Unvested Units remaining
subject to forfeiture) in accordance with the Vesting Schedule (the Unvested and
Vested Units are collectively referred to herein as the “Units”).

 

Subject to Section 2.2 of this Award Agreement, as soon as practicable after
Unvested Units become Vested Units, but in no event later than 45 days after
vesting, the Company will settle the Vested Units by issuing to you one share of
the Company’s Common Stock for each Vested Unit.

 

2.             Automatic Forfeiture or Vesting of Units upon Certain Events

 

[See Appendix A]

 

3.             Corporate Transaction

 

[See Appendix A]

 

4.             Securities Law Compliance

 

4.1          You represent and warrant that you (a) have been furnished with a
copy of the Plan and the plan summary for the Plan and all information which you
deem necessary to evaluate the merits and risks of receipt of the Award,
(b) have had the opportunity to ask questions and receive answers concerning the
information received about the Award and the Company, and (c) have been given
the opportunity to obtain any additional information you

 

--------------------------------------------------------------------------------


 

deem necessary to verify the accuracy of any information obtained concerning the
Award and the Company.

 

4.2          You hereby agree that you will in no event sell or distribute all
or any part of the Company’s Common Stock that you may receive pursuant to
settlement of the Units (the “Shares”) unless (a) there is an effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”), and applicable state securities laws covering any such
transaction involving the Shares or (b) the Company receives an opinion of your
legal counsel (concurred in by legal counsel for the Company) stating that such
transaction is exempt from registration or the Company otherwise satisfies
itself that such transaction is exempt from registration.  You understand that
the Company has no obligation to you to register the Shares with the Securities
and Exchange Commission and has not represented to you that it will so register
the Shares.

 

4.3          You confirm that you have been advised, prior to your receipt of
the Shares, that neither the offering of the Shares nor any offering materials
have been reviewed by any administrator under the Securities Act or any other
applicable securities act (the “Acts”) and that the Shares cannot be resold
unless they are registered under the Acts or unless an exemption from such
registration is available.

 

4.4          You hereby agree to indemnify the Company and hold it harmless from
and against any loss, claim or liability, including attorneys’ fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Award Agreement or the breach by you of any terms or conditions of this Award
Agreement.

 

5.             Transfer Restrictions

 

Units shall not be sold, transferred, assigned, encumbered, pledged or otherwise
disposed of, whether voluntarily or by operation of law.

 

6.             No Rights as Shareholder

 

You shall not have voting or other rights as a shareholder of the Company with
respect to the Units.

 

7.             Independent Tax Advice

 

You acknowledge that determining the actual tax consequences to you of receiving
or disposing of the Units and the Shares may be complicated.  These tax
consequences will depend, in part, on your specific situation and may also
depend on the resolution of currently uncertain tax law and other variables not
within the control of the Company.  You are aware that you should consult a
competent and independent tax advisor for a full understanding of the specific
tax consequences to you of receiving the Units and receiving or disposing of the
Shares.  Prior to executing the Award Notice and Award Agreement, you either
have consulted with a competent tax advisor independent of the Company to obtain
tax advice concerning the receipt of the Units and the receipt or disposition of
the Shares in light of your specific situation or you have had the opportunity
to consult with such a tax advisor but chose not to do so.

 

2

--------------------------------------------------------------------------------


 

8.             Book Entry Registration of Shares

 

The Company will issue the Shares by registering the Shares in book entry form
with the Company’s transfer agent in your name and the applicable restrictions
will be noted in the records of the Company’s transfer agent and in the book
entry system.

 

9.             Withholding

 

9.1          You are ultimately responsible for all taxes owned in connection
with this Award (e.g., at vesting and/or upon receipt of the Shares), including
any domestic or foreign tax withholding obligation required by law, whether
national, federal, state or local, including FICA or any other social tax
obligation (the “Tax Withholding Obligation”), regardless of any action the
Company or any Related Corporation takes with respect to any such Tax
Withholding Obligation that arises in connection with this Award.  The Company
may refuse to issue any Shares to you until you satisfy the Tax Withholding
Obligation.

 

9.2          In connection with your acceptance of the Award, you may elect no
later than [two months from the Grant Date of the Award] to satisfy your Tax
Withholding Obligation by irrevocably appointing any brokerage firm acceptable
to the Company for such purpose (the “Agent”) as your Agent, and authorizing the
Agent, to:

 

(a)           Sell on the open market at the then prevailing market price(s), on
your behalf, as soon as practicable on or after the settlement date for any
Vested Units, the minimum number of Shares (rounded up to the next whole number)
sufficient to generate proceeds to cover the withholding taxes that you are
required to pay pursuant to Section 9.1 upon the settlement of Vested Units and
all applicable fees and commissions due to, or required to be collected by, the
Agent;

 

(b)           Remit directly to the Company the cash amount necessary to cover
the payment of all taxes required to be withheld with respect to the settlement
of Vested Units, as of such date;

 

(c)           Retain the amount required to cover all applicable fees and
commissions due to, or required to be collected by, the Agent, relating directly
to the sale of Shares referred to in clause (a) above; and

 

(d)           Remit any remaining funds to you.

 

In making this election, you represent and warrant that you are not aware of any
material, nonpublic information with respect to the Company or any securities of
the Company, are not subject to any legal, regulatory or contractual restriction
which would prevent the Agent from conducting sales as provided herein, do not
have, and will not attempt to exercise authority, influence or control over any
sales of Shares effected pursuant to this Section 9.2, and are entering into
this election in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 (regarding trading of the Company’s securities on
the basis of material nonpublic information) under the Exchange Act.  It is the
intent of the parties that this Award Agreement complies with the requirements
of Rule 10b5-1(c)(1)(i)(B) under the

 

3

--------------------------------------------------------------------------------


 

Exchange Act and this Award Agreement will be interpreted to comply with the
requirements of Rule 10b5-1(c) of the Exchange Act.

 

You understand that the Agent may effect sales as provided in clause (a) above
jointly with sales for other employees of the Company and that the average price
for executions resulting from bunched orders will be assigned to your account. 
In addition, you acknowledge that it may not be possible to sell Shares as
provided by this Section 9.2 due to (i) a legal or contractual restriction
applicable to you or the Agent, (ii) a market disruption, or
(iii) rules governing order execution priority on the exchange where the Shares
may be traded.  In the event of the Agent’s inability to sell Shares, you will
continue to be responsible for payment to the Company of all federal, state,
local and foreign taxes that are required by applicable laws and regulations to
be withheld.

 

You acknowledge that regardless of any other term or condition of this Award
Agreement, the Agent will not be liable to you for (a) special, indirect,
punitive, exemplary, or consequential damages, or incidental losses or damages
of any kind, or (b) any failure to perform or for any delay in performance that
results from a cause or circumstance that is beyond its reasonable control.

 

You hereby agree to execute and deliver to the Agent any other agreements or
documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of this Section 9.2.  The Agent is a third party
beneficiary of this Section 9.2.

 

9.3          If you do not elect to pay the Tax Withholding Obligation by the
method set forth in Section 9.2, you will required to pay such Tax Withholding
Obligation by delivery of cash or check payable to the Company in an amount that
the Company determines is sufficient to satisfy the Tax Withholding Obligation. 
This Tax Withholding Obligation generally will be due each time a portion of the
Award vests.  If you elect to pay the Tax Withholding Obligation by cash or
check, Section 9.2 will not apply to your Award.

 

9.4          Notwithstanding the foregoing, to the maximum extent permitted by
law, the Company has the right to retain without notice from Shares issuable
under the Award or from salary or other amounts payable to you, Shares or cash
having a value sufficient to satisfy the Tax Withholding Obligation.

 

10.          General Provisions

 

10.1        Notices.  Whenever any notice is required or permitted hereunder,
such notice must be in writing and personally delivered or sent by mail.  Any
notice required or permitted to be delivered hereunder will be deemed to be
delivered on the date on which it is personally delivered, or, whether actually
received or not, on the third business day after it is deposited in the United
States mail, certified or registered, postage prepaid, addressed to the person
who is to receive it at the address that such person has theretofore specified
by written notice delivered in accordance herewith.  You or the Company may
change, by written notice to the other, the address previously specified for
receiving notices.  Notices delivered to the Company should be addressed as
follows:

 

4

--------------------------------------------------------------------------------


 

 [Poniard Pharmaceuticals, Inc.

 Attn:  Chief Financial Officer

 7000 Shoreline Court, Suite 270

 South San Francisco, California 94080]

 

10.2        Assignment.  The Company may assign its rights under this Award
Agreement at any time, whether or not such rights are then exercisable, to any
person or entity selected by the Company’s Board of Directors.

 

10.3        No Waiver.  No waiver of any provision of this Award Agreement will
be valid unless in writing and signed by the person against whom such waiver is
sought to be enforced, nor will failure to enforce any right hereunder
constitute a continuing waiver of the same or a waiver of any other right
hereunder.

 

10.4        Undertaking.  You hereby agree to take whatever additional action
and execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either you or the Units pursuant to the express
provisions of this Award Agreement.

 

10.5        Agreement Is Entire Contract.  This Award Agreement, the Award
Notice and the Plan constitute the entire contract between the parties hereto
with regard to the subject matter hereof and supersede all prior oral or written
agreements on the subject.  This Award Agreement is made pursuant to the
provisions of the Plan will in all respects be construed in conformity with the
express terms and provisions of the Plan.

 

10.6        Successors and Assigns.  The provisions of this Award Agreement and
the Award Notice will inure to the benefit of, and be binding on, the Company
and its successors and assigns and you and your legal representatives, heirs,
legatees, distributees, assigns and transferees by operation of law, whether or
not any such person will have become a party to this Award Agreement and agreed
in writing to join herein and be bound by the terms and conditions hereof.

 

10.7        No Employment Contract.  Nothing in this Award Agreement will affect
in any manner whatsoever the right or power of the Company, or any Related
Corporation, to terminate your employment on behalf of the Company or any
Related Corporation, for any reason, with or without Cause.

 

10.8        Section 409A Compliance.  Payments made pursuant to this Award
Agreement and the Plan are intended to qualify for an exemption from or comply
with Section 409A of the Code.  Notwithstanding any other provision in this
Award Agreement, the Award Notice and the Plan to the contrary, the Company, to
the extent it deems necessary or advisable in its sole discretion, reserves the
right, but shall not be required, to unilaterally amend or modify this Award
Agreement or the Award Notice so that the Award qualifies for exemption from or
complies with Section 409A of the Code; provided, however, that the Company
makes no representations that the Award shall be exempt from or comply with
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to the Award.  No provision of this Award Agreement or
the Award Notice shall be interpreted or construed to transfer any liability for
failure to comply with Section 409A of the Code from you or any other

 

5

--------------------------------------------------------------------------------


 

individual to the Company.  By executing the Award Notice, you agree that you
shall be deemed to have waived any claim against the Company with respect to any
such tax consequences.

 

10.9        Counterparts.  The Award Notice may be executed in two or more
counterparts, each of which will be deemed an original, but which, upon
execution, will constitute one and the same instrument.

 

6

--------------------------------------------------------------------------------


 

APPENDIX A

 

RESTRICTED STOCK UNIT AWARD AGREEMENT TERMS FOR PREVIOUSLY GRANTED RESTRICTED
STOCK UNITS

 

FEBRUARY 4, 2010 RSUs

 

2.1          Involuntary Termination of Employment by the Company without Cause

 

If the Company terminates your employment for other than Cause prior to
December 31, 2010, any Unvested Units will immediately vest and become Vested
Units, and you will be entitled to receive one share of the Company’s Common
Stock for each then outstanding Unit.  Notwithstanding the foregoing, the
Company’s obligation to deliver to you shares of Common Stock under this
Section 2.1 is expressly conditioned upon (a) your timely execution and delivery
to the Company of a general release and waiver of claims against the Company,
which release and waiver shall be in a form acceptable to the Company, in its
reasonable discretion, and (b) the expiration of any statutory period for
revocation by you of such release and waiver.  Execution and delivery of a
general release and waiver is “timely” as used above if it occurs no later than
at the conclusion of any time period that the release and waiver provides for
your review and consideration of such document.  If the release and waiver does
not provide a specified review and consideration period, then execution and
delivery is “timely” if it occurs no later than fourteen (14) calendar days
following the date of termination of employment; provided that, in any event,
the release and waiver must be executed and delivered to the Company and any
shares you are eligible to receive must be issued to you by no later than
March 15 of the year following termination of employment.

 

2.2          Voluntary Termination of Employment or Termination for Cause

 

If you terminate employment at the Company for any reason, including a voluntary
termination by you or termination by reason of your death, disability or
retirement, or if the Company terminates your employment for Cause, any Unvested
Units will automatically be forfeited to the Company upon such termination of
employment without payment of any consideration to you.  You will have no
further rights, and the Company will have no further obligations to you, with
respect to such Unvested Units.

 

3.             [intentionally blank]

 

APRIL 9, 2010 RSUs

 

2.1          Voluntary Termination of Employment or Termination for Cause

 

If you terminate employment at the Company for any reason, including a voluntary
termination by you or termination by reason of your death, disability or
retirement, or if the Company terminates your employment for Cause, any Unvested
Units will automatically be forfeited to the Company upon such termination of
employment without payment of any consideration to you.  You will have no
further rights, and the Company will have no further obligations to you, with
respect to such Unvested Units.

 

7

--------------------------------------------------------------------------------


 

2.2          Termination of Employment by the Company Without Cause

 

If the Company terminates your employment other than for Cause, Unvested Units
will become Vested Units to the extent of the number of Unvested Units that
would have been vested had vesting been calculated on a monthly basis, based on
the number of full months of employment with the Company from the Grant Date to
the effective date of termination.

 

Example:  If termination of employment other than for Cause occurs on
October 15, 2010, you would be entitled to accelerated vesting as to 25% of the
Units based on the six months that elapsed between April 9, 2010 and October 9,
2010.  If termination without Cause occurs on October 15, 2011, 75% of the Units
would be vested (50% vested based on continued employment and accelerated
vesting of 25% based on the six months that elapsed between April 9, 2011 and
October 9, 2011).  Any remaining Unvested Units will automatically be forfeited
to the Company.

 

Notwithstanding the foregoing, the Company’s obligation to deliver to you shares
of Common Stock under this Section 2.2 is expressly conditioned upon (a) your
timely execution and delivery to the Company of a general release and waiver of
claims against the Company, which release and waiver shall be in a form
acceptable to the Company, in its reasonable discretion, and (b) the expiration
of any statutory period for revocation by you of such release and waiver. 
Execution and delivery of a general release and waiver is “timely” as used above
if it occurs no later than at the conclusion of any time period that the release
and waiver provides for your review and consideration of such document.  If the
release and waiver does not provide a specified review and consideration period,
then execution and delivery is “timely” if it occurs no later than fourteen (14)
calendar days following the effective date of termination of employment.

 

3.             Corporate Transaction

 

In the event of a Corporate Transaction, any Unvested Units shall accelerate in
vesting and shall become Vested Units immediately prior to such Corporate
Transaction.  For purposes of this Award Agreement, “Corporate Transaction” has
the meaning set forth in the Plan, except that it does not include a merger of
the Company in which the holders of Common Stock immediately prior to the merger
have the same proportionate ownership of common stock in the surviving
corporation immediately after the merger, a mere reincorporation of the Company
or the creation of a holding company.

 

APRIL 20, 2010 RSU GRANT TO DR. MICHAEL S. PERRY

 

2.             Automatic Forfeiture upon Certain Events

 

2.1          Performance Goal Not Satisfied

 

If the Performance Goal is not timely satisfied in accordance with the Vesting
Schedule, the number of Units subject to such Performance Goal will
automatically be forfeited to the Company without payment of any consideration
to you.  You will have no further rights, and the Company will have no further
obligations to you, with respect to those Units.

 

8

--------------------------------------------------------------------------------


 

2.2          Termination of Employment or Service

 

If your employment or service relationship with the Company or a Related
Corporation terminates for any reason, including a voluntary termination by you
or termination by reason of your death, disability or retirement, or if the
Company terminates your employment or service relationship for any reason, any
Unvested Units will automatically be forfeited to the Company upon such
termination of employment or service without payment of any consideration to
you.  You will have no further rights, and the Company will have no further
obligations to you, with respect to such Unvested Units.

 

3.             Corporate Transaction

 

In the event of a Corporate Transaction, any Unvested Units shall accelerate in
vesting and shall become Vested Units immediately prior to such Corporate
Transaction.  For purposes of this Award Agreement, “Corporate Transaction” has
the meaning set forth in the Plan, except that it does not include a merger of
the Company in which the holders of Common Stock immediately prior to the merger
have the same proportionate ownership of common stock in the surviving
corporation immediately after the merger, a mere reincorporation of the Company
or the creation of a holding company.

 

9

--------------------------------------------------------------------------------
